Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  March 23, 2012                                                                     Robert P. Young, Jr.,
                                                                                               Chief Justice

  143942 (10)                                                                        Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
                                                                                         Mary Beth Kelly
  IN RE:                                                                                 Brian K. Zahra,
                                                                                                    Justices

  HONORABLE SYLVIA A. JAMES                                      SC: 143942
  22ND DISTRICT COURT                                            JTC: Formal Complaint 88
  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

        On order of the Court, the petition to extend time constraints is considered, and it
  is GRANTED in part.           We ORDER that the Judicial Tenure Commission
  recommendation of action, if any, be submitted to this Court by June 15, 2012. See MCR
  9.207(F) and 9.219(A). No further extensions will be granted.

         MARKMAN, J. (dissenting).

         For the reasons set forth in my previous dissent, In re James, 490 Mich 936, 939
  (2011), I believe this Court clearly possesses the authority to suspend a judge without
  salary during an interim suspension, and I would have done so in this case and placed
  respondent’s salary in escrow pending final resolution of the disciplinary proceedings of
  the Judicial Tenure Commission (JTC).

          Respondent, the chief judge of the 22nd District Court in Inkster, is alleged to
  have misappropriated approximately $131,000 in public funds, including funds intended
  for the restitution of the victims of crime in Inkster. If she is not ultimately vindicated,
  continuing to pay her salary during her suspension will (a) diminish the likelihood that
  misappropriated funds will ever be recovered on behalf of the people of Inkster,
  (b) diminish the likelihood that adequate restitution will ever be afforded the victims of
  crime in Inkster for whom such funds were intended, and (c) diminish public regard for
  the integrity and effectiveness of the self-disciplinary processes of this judiciary.

        Although under regular circumstances I would have no objection to allowing the
  JTC to extend the duration of its investigation beyond this Court’s previously established
                                                                                                               2

timetable, to do so while respondent continues to be suspended with pay merely
exacerbates what I view as the problem with such a suspension — continuing to
compensate a judge with public funds during an indefinite suspension predicated upon
allegations of past misappropriation of public funds. Instead, as I have indicated, I would
exercise our authority to hold respondent’s salary in escrow until the allegations against
her are resolved. Under the Court’s new timetable, respondent will have been on
administrative leave and interim suspension for a minimum of 16 months with salary by
the time this matter is finally resolved. I respectfully, but strongly, dissent from the
adoption of the extended timetable.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 23, 2012                      _________________________________________
       t0320                                                                 Clerk